Motions for reargument denied; cross motion for a stay denied as academic and, sua sponte, this court’s order and its accompanying memorandum decision [125 AD2d 227] are amended by deleting from the decretal paragraph of said order and the first paragraph of said memo*504randum the words "within 30 days after service of a copy of this court’s order, with notice of entry and,” and substituting therefor "on or before February 23, 1987.” The motion of the New York State Division of Housing and Community Renewal, insofar as it seeks reargument, is denied and, insofar as it seeks leave to intervene, is denied without prejudice to renewal thereof in the Supreme Court, New York County, at trial of the declaratory judgment action. Concur—Sandler, J. P., Sullivan, Milonas and Kassal, JJ.